SUNDBY, J.
(dissenting). This is a curious case. At 12:15 p.m., a postal inspector working with the Stevens Point Police Department delivers a three-pound box to the Adam Greene residence at 1509A Wisconsin Avenue, Stevens Point. He accomplishes the delivery by entering the unlocked back door of the apartment building, walking up steps to a screened porch, and knocking on the door to the porch. An individual responds immediately to his knock, signs for the package, and it is delivered. The postal inspector then tells the police how to obtain access to the door to the screened porch.
Fifteen minutes later, the police, without any change in circumstances, find it necessary to batter down the door to execute their warrant. The police do not claim that they heard or observed any activity within the apartment which justified their use of this means of access. I conclude that this search violated the fourth amendment's prohibition against unreasonable searches and seizures. I therefore respectfully dissent,
" [Pjhysical entry of the home is the chief evil against which the wording of the Fourth Amendment is directed . . .." United States v. United States Dist. Court, 407 U.S. 297, 313 (1972). "[R]igid restrictions upon unannounced entries are essential if the Fourth Amendment's prohibition against invasion of the security and privacy of the home is to have any meaning." Ker v. California, 374 U.S. 23, 53 (1963) (Brennan, J., writing separate opinion for four members of the court).
The court recognizes that in the execution of a search warrant, police officers must announce themselves and their purpose and, "except under special circumstances, allow time for the door to be opened." State v. Long, 163 Wis. 2d 261, 265-66, 471 N.W.2d 248, 250 (Ct. App. 1991) (emphasis added). However, the court does not find any "special circumstances" which justi*53fied the police in battering in the porch door to obtain access to the apartment and in failing to announce their purpose. Our decision today signals a regression to the time when George Ill's revenue agents answered to no one when they breached the doors of the colonists' homes. I refuse to join in that regression.